Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stabler et al. WO 2015108588.
Stabler discloses an automated landing system for a UAV that operates as in the claimed invention comprising; a landing pad with LED markers (paras. 68, 71, 74), a camera that operates similarly to that of the claimed invention, i.e., compares images, (paras. 70, 72).  The landing system further utilizes a GPS (paras. 77, 79) to maneuver an associated UAV to a safe landing as in the claimed invention.  
The pertinent sections are recreated below:
[0017] In another aspect of the present disclosure, a method for autonomously landing a UAV comprises capturing one or more images of a plurality of markers on a landing station using one or more cameras on-board the UAV, wherein the plurality of markers have a predetermined geometric configuration; with a computer processor, calculating from the one or more images a location of the UAV relative to the plurality of markers on the landing station; landing the UAV on a track of the landing station, wherein the track has a plurality of peaks and valleys, and wherein the calculated location of the UAV relative to the plurality of markers on the landing station is used to approach and land the UAV on the track; and correcting any misalignment of the UAV on the track.

[0018] In an embodiment, the calculating is performed using one or more computer processors onboard the UAV or the landing station. In another embodiment, the one or more images of the plurality of markers are captured by the UAV while the UAV is in flight.

[0019] In an embodiment, the plurality of markers comprise each comprises one or more light emitting diodes (LEDs). In another embodiment, the method further comprises synchronizing (1) a flashing of light from the one or more LEDs with (2) capturing one or more images of the plurality of markers using one or more cameras on-board the UAV. In another embodiment, the track absorbs impact of the UAV during landing on the track.

[0046] The UAV can comprise a plurality of sensors. The sensors can be configured to collect and transmit data to a memory storage device on-board or off-board the UAV. The UAV can comprise vision sensors, audio sensors, olfactory sensors, and/or tactile sensors. The UAV can comprise locating sensors (e.g., global positioning sensors (GPS), inertial sensors, and/or accelerometers). The UAV can comprise infrared sensors, cameras, radar sensors, laser distance sensors, temperature sensors, moisture sensors, pressure sensors, and/or air speed sensors. The UAV can comprise one or more inertial measurement units (IMU). The IMU can comprise a group of sensors including one or more magnetometers, gyroscopes, and/or accelerometers.

[0062] The landing pad can comprise electrical contacts on the track. In some cases the landing pad can comprise electrical contacts on a structure that is not the track. The landing pad can have at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, 50, 100, 200, 300, 400, or 500 electrical contacts. In some cases, the electrical contacts can be metal pads. The electrical contacts can be plated with an inert material to reduce corrosion. The electrical contacts can be coated with a metal material to increase electrical conductivity. In some cases the electrical contacts can be gold plated. The electrical contacts on the landing pad can be configured to connect with one or more corresponding electrical contacts on the UAV. The electrical contacts can connect with one or more corresponding electrical contacts on the UAV only when the UAV is properly aligned on the track on the landing pad. The electrical contacts on the landing pad can provide an exterior connection to a computer system, memory storage device, processor, sensor system, control system, and/or power system onboard the landing pad.

[0068] The landing pad can further comprise a plurality of markers in a predetermined geometric configuration on the landing pad. The markers can be detectable by the UAV to identify a location of the landing pad relative to a given location of the UAV. The UAV can detect one or more markers in the plurality of markers with a vision sensor on-board the UAV. The vision sensor can comprise a camera. The camera can be a charge-coupled device (CCD) camera. The camera can be a complementary metal-oxide semiconductor (CMOS) camera. Alternatively the vision sensor can be provided on the landing pad and the UAV can comprise a plurality of markers in a given or predetermined geometric configuration on the UAV.
[0070] The one or more markers can be located with a known orientation (e.g., translation and/or rotation) relative to a landing pad. The one or more markers can be near a landing pad. The one or more markers can be provided on the landing pad. Alternatively, the one or more markers can be located with a known orientation (e.g., translation and/or rotation) relative to a UAV. The markers can be identified from one or more images captured by the vision sensor. The images can be still images or video images. The vision sensor can capture an image of the markers while the UAV is in flight. The one or more images can be processes to determine a location of the UAV relative to the plurality of markers. The markers can be on the landing station such that determining a location of the UAV relative to the plurality of markers comprising determining a location of the UAV relative to the landing pad.

[0071] FIG. 10 shows an example of a pattern of markers that can be identified from an image captured by the vision sensor. The markers can be any type of marker that is easily and/or readily identified using computer vision. The markers can be chosen to enable efficient recognition and accurate pose (e.g., orientation and position) calculation. In some cases the markers can comprise a 2-dimensional or 3-dimensional drawing or symbol. The markers can be composed of a reflective material. The markers can comprise a retro- reflecting object or a passive fiducial or high contrast pattern. In some cases the markers can comprise an energy emitter. The energy emitter can be a light energy emitter. In some cases the light energy emitter can be a light emitting diode (LED) or another point light emitter.

[0072] The plurality of markers can aid in autonomously landing a UAV on a landing pad. The UAV can approach a landing pad. The UAV can know a rough or general location of a landing pad apriori or the UAV can recognize the landing pad by detection of the plurality of markers on the landing pad by the vision sensor on-board the UAV. The UAV can capture one or more images of the plurality of markers using the vision sensor on-board the UAV. The UAV can continuously capture and/or process images with the vision sensor during flight. Alternatively, the UAV can capture and/or process images only when searching from an object or plurality of marker. In some cases, the UAV can capture and/or process images only when the UAV is near a known location of a plurality of markers. FIG. 11 shows an example of a UAV 1101 with a vision sensor 1102. The vision sensor 1102 can be on-board the UAV 1101. The UAV can capture an image of a marker 1103 with the vision sensor 1102. The UAV can calculate, from the captured image of the marker, a location of the UAV relative to the marker. In some cases the calculation of the location of the UAV relative to the marker can occur on-board the UAV. In some cases the calculation of the location of the UAV relative to the marker can be performed off-board the UAV. The marker can be on or near a landing pad. The UAV can adjust its flight path as it approaches the landing pad based on the calculation of the location of the UAV relative to the landing pad.
[0073] The UAV can comprise one or more computer processors configured to calculate the orientation and/or position of the UAV relative to a detected marker. In some cases the computer processors can be on-board the UAV. Alternatively the computer processors can be off-board the UAV. The computer processors can be on the landing pad. The computer processor can be programmed to calculate the position and/or orientation of the marker with respect to the vision sensor on-board the UAV. The computer processor can be programmed to consider intrinsic properties and distortions associated with the vision sensor.

[0077] High brightness LEDs can be detected by the vision sensor on-board the UAV when the UAV is a substantially far distance from the marker comprising the high brightness LEDs. The vision sensor can detect the marker from a distance of at least about 1 cm, 10 cm, 1 m, 5 m, 10 m, 15 m, 20 m, 25 m, 30 m, 40 m, or 50 m. In some instances, the UAV can use global positioning system (GPS) signals to approach a landing pad and detect a marker to locate an exact location of the landing pad. Resolution of a position measurement determined from the marker can be higher than resolution of a position measurement determined from the GPS signal. In some cases a lens can be used to augment the light emitted from one or more LEDs. Augmenting the light can comprise focusing the light. In some cases the light can be focused into a conical volume. The cone of light can be focused above the landing pad. The UAV can be instructed to fly within the cone of light. The UAV can be instructed not to leave the cone of light.

[0079] Synchronization of the light flashing and the image capture can occur without requiring accurate communication between a location where a marker is present (e.g., landing pad) and the UAV. The UAV and the landing pad can comprise a GPS sensor. The energy emitter periodic on and off timing can be synchronized with the GPS timing pulse of the GPS sensor on-board the landing pad. Similarly, the image capture by the vision sensor (e.g., shutter in the case of a camera) can be synchronized with the GPS timing pulse of the GPS sensor on-board the UAV. The synchronization of the energy emitter's periodic on and off and the image capture by the vision sensor can be based on the GPS timing pulse with a predetermined frequency, for example, the frequency can be at least about every 1, 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or 100 pulses. The light emitted can be turned on or off at least about 2, 3, 4, 5, 6, 7, 8, 9, or 10 times between a first GPS pulse and second GPS pulse.

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive:
The newly claimed features regarding the steps taken when landing the applicant’s VTOL, and argued by applicant’s representative, exist in Stabler, see para. 71, copied above;  Stabler’s device utilizes a device well known as Computer vision, which would implement the same steps as in applicant’s claimed invention.  For purposes of clarity and for applicant’s edification, see below link:
https://en.wikipedia.org/wiki/Computer_vision

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644